Citation Nr: 0019785	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-41 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the residuals of an Antabuse allergy, claimed 
as arthritis of the ankles, cervical spine, lumbar spine, 
shoulders, left wrist, hips, and knees, foot cramps, leg 
cramps, and a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968 and from January 1980 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.


FINDINGS OF FACT

1.  A recent VA examination report notes a past medical 
history of a possible reaction to Antabuse.  

2.  Service medical records describe a possible reaction to 
Antabuse.  

3.  This evidence is presumed credible for the purposes of 
well-groundedness, and the claim is not implausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of an Antabuse allergy, claimed as arthritis of the 
ankles, cervical spine, lumbar spine, shoulders, left wrist, 
hips, and knees, foot cramps, leg cramps, and a heart 
disorder, is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  However, the United States Court of 
Appeals for Veterans Claims (the Veterans Claims Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Nonetheless, the Federal 
Circuit has recently determined that the standard for well 
groundedness is very low.  See Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the Board finds that the claim is well grounded 
on the basis that a possible reaction to Antabuse was noted 
in service, and a recent VA medical examination also noted a 
past medical history of a possible reaction to Antabuse.  
Accordingly, the Board finds that the claim is well-grounded.  
As such, further development, as indicated below is 
necessary.



ORDER

The claim of entitlement to service connection for the 
residuals of an Antabuse allergy, claimed as arthritis of the 
ankles, cervical spine, lumbar spine, shoulders, left wrist, 
hips, and knees, foot cramps, leg cramps, and a heart 
disorder, is well-grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
the residuals of an Antabuse allergy, claimed as arthritis of 
the ankles, cervical spine, lumbar spine, shoulders, left 
wrist, hips, and knees, foot cramps, leg cramps, and a heart 
disorder, is well-grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case, service medical records reveal that the veteran 
experienced a "possible" reaction to Antabuse while 
undergoing treatment for alcoholism in-service.  He was 
reported to have urticaria and serum sickness.  Several 
months later, he reported increased symptoms of fatigue since 
the treatment with Antabuse.  Moreover, in a December 1995 VA 
examination, a diagnosis of a possible allergy to Antabuse 
was noted.  However, it is not clear to the Board whether the 
veteran actually experienced an Antabuse reaction in service 
and whether such a reaction could have the long-term 
consequences, as claimed by the veteran.  Accordingly, the 
Board finds that a remand is necessary for a medical opinion.  
A remand of this issue for further development was requested 
by the veteran's representative.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any of his various complaints, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  The veteran and his 
representative are informed that they are 
free to submit any additional 
argument/evidence on this claim while the 
matter is undergoing remand development.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should then be scheduled 
for an appropriate VA examination(s) in 
order to determine the nature and 
severity of his currently claimed 
disabilities.  Initially, the examiner(s) 
are requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's claimed disabilities related to 
Antabuse.  

Thereafter, the medical examiner(s) 
should enter an opinion as to the most 
likely etiology of the veteran's various 
disabilities.  Specifically, it should be 
indicated whether it is at least as 
likely as not that the veteran's claimed 
disabilities are related to treatment 
with Antabuse in service, advancing age, 
or some other cause.  The medical 
specialist should specifically indicate 
whether there is a causal relationship 
between use of Antabuse in service and 
the veteran's current complaints related 
to arthritis, foot and leg cramps, and a 
heart disorder.  

If a determination can not be made 
without resort to speculation, that 
matter should also be set forth in the 
claims folder.  If an examination of the 
veteran is found to be necessary to 
address the questions, one should be 
ordered.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report(s).  If the 
examination report(s) does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999).  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the residuals of an 
Antabuse allergy, claimed as arthritis of 
the ankles, cervical spine, lumbar spine, 
shoulders, left wrist, hips, and knees, 
foot cramps, leg cramps, and a heart 
disorder.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the claim should be returned to the Board for 
further appellant consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



